Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Kelly Monique Cherry, Christopher Ingram, Jermaine Phillipe Mack, and Winifred Devon Sweeney appeal the district court’s order and judgment granting United Parcel Service, Inc.’s summary judgment motions on their North Carolina state law claims for defamation, malicious prosecution, false imprisonment, intentional infliction of emotional distress, and willful or wanton conduct. We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s judgment. See Cherry v. United Parcel Serv., Inc., No. 5:07-cv-00403-D (E.D.N.C. Sept. 28, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.